Sergeant, J.
It would be straining the act of 3d April, 1804, a great way, to hold, that the purchaser of unseated land at treasurer’s sale is entirely discharged from paying the amount of his surplus bond, because no suit is brought upon it for five years. There can be no reason or justice in his getting the land without paying for it, or in saying, that because the bond, which, in its nature, is a security that endures at least twenty years, is not demanded within five years, it becomes null and void. It *93would require clear and express words to affect a result so manifestly unjust. The object of the limitation contained in the act was entirely different. It was merely in consonance with the rule most usually pursued in our legislature, to exempt the land in the hands of the purchaser at treasurer’s sale from the lien of the surplus bond, after the expiration of five years, without suit: in order that such purchaser'might then be able to imj ve it whh security, or to sell it to others, free from charge. Thoug 1 the language of the act is not so clear and precise as it might have been, yet we think it evident, that such is the drift and design of the different clauses of the act compared together; and that the bond remains in full force and validity, and on the same footing as other bonds, so far as respects the remedy to recover upon it, except that of resorting to the land, after the expiration of five years from the. date of the deed.
Judgment affirmed.